Case: 16-10266    Date Filed: 09/13/2016   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10266
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:09-cr-20345-PAS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

BUD PRATT WILLIAMS,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 13, 2016)




Before TJOFLAT, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-10266        Date Filed: 09/13/2016       Page: 2 of 4


       Bud Williams, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion to reduce his sentence, pursuant to 18 U.S.C.

§ 3582(c)(2), based on Amendments 742 and 782 to the Sentencing Guidelines.

After review,1 we affirm the district court.

       A district court may modify a defendant’s term of imprisonment if the

defendant was sentenced based on a sentencing range that has subsequently been

lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any reduction,

however, must be consistent with the Sentencing Commission’s policy statements.

Id.

       Amendment 742 was not given retroactive effect. U.S.S.G. § 1B1.10(d).

Williams therefore cannot receive relief under § 3582(c)(2) based on this

amendment.

       Amendment 782 did not lower Williams’ guideline range. Williams’ total

offense level, criminal history category, and guideline range were determined by

the career-offender guideline. See United States v. Lawson, 686 F.3d 1317, 1321

(11th Cir. 2012) (stating when a drug offender is sentenced under the career-

offender guideline in § 4B1.1, the guideline range upon which his sentence is

based is calculated from § 4B1.1, not § 2D1.1). Because an amendment to the

drug quantities listed in § 2D1.1 does not affect a career offender’s guideline

       1
          We review the district court’s conclusions about the scope of its legal authority under
§ 3582(c)(2) de novo. United States v. Colon, 707 F.3d 1255, 1258 (11th Cir. 2013).
                                                2
                 Case: 16-10266       Date Filed: 09/13/2016       Page: 3 of 4


range, he is ineligible for a sentence reduction under § 3582(c)(2) based on an

amendment to that guideline. Id. (affirming the denial of a sentence reduction

under Amendment 750 to the Sentencing Guidelines). Although Williams argues

the district court erred by applying the career-offender guideline—and although the

district court itself noted in a § 2255 order that this may have been an error 2—the

district court lacked the authority to revisit that decision in considering his § 3582

motion. See United States v. Escobar-Urrego, 110 F.3d 1556, 1560 (11th Cir.

1997) (explaining a legal decision made at one stage of litigation, unchallenged in

a subsequent appeal when the opportunity existed, becomes the law of the case for

future stages of the same litigation). Applying the new guidelines while keeping

the original sentencing decisions in place, as required by § 3582(c)(2), results in

the same guideline range, regardless of any effect the amendments may have on his

offense level or criminal history category. See United States v. Bravo, 203 F.3d
778, 780 (11th Cir. 2000) (explaining when recalculating the guideline range, the

district court can only substitute the amended guideline and must keep intact all

other guidelines decisions made during the original sentencing). Therefore, the



       2
          Williams filed a § 2255 motion to vacate, arguing in part he received ineffective
assistance of counsel due to his counsel’s failure to challenge his career offender enhancement.
The district court stated that “Williams is correct that he was not a career offender,” but denied
the motion because Williams was not prejudiced by the enhancement. The district court
explained that without the enhancement, Williams’ guideline range would have been 188 to 235
months’ imprisonment, and his actual sentence was within that range. Williams appealed the
denial of his § 2255 motion to this Court, which is currently pending.
                                                 3
              Case: 16-10266    Date Filed: 09/13/2016   Page: 4 of 4


court did not err in concluding Williams was ineligible for a sentence reduction

based on Amendment 782 or Amendment 742.

      AFFIRMED.




                                         4